Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front-rear direction that the upper and lower rear wings are mounted along must be shown and clearly labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract utilizes the phrase “the present disclosure provides. . .” which should be removed.
Claim Objections
Claim 2 is objected to because of the following informalities:  the phrases “is accessibly inserted is formed to . . .” in the third and fourth paragraphs of the claim should instead read “is accessibly inserted, and the second link is formed to. . .” in the third paragraph and “is accessibly inserted, and the third link is formed to. . .” in the fourth paragraph.  Appropriate correction is required.
Claim 3 is objected to by virtue of dependency from claim 3.
Claims 12 and objected to because of the following informalities:  "being in close contact should instead read “are in close contact with one another”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "mounted to the upper portion and the lower portion" in Claim 1, lines 2-3.  There is insufficient antecedent basis for the limitations “the upper portion and the lower portion” in the claim.
Claim 7 recites the limitations “from the rear end portion toward the front end portion”, which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 8 recites the limitation “while moving forward together”, which is indefinite for failing to clarify which components are moving together with the previously recited upper guide pin. The claim limitation appears incomplete, and the specification does not provide the required context for one of ordinary skill in the art to ascertain what components would be moving together with the upper guide pin when the upper rear wing moves forward. For the purposes of this rejection, the examiner interprets the claim limitation as being incomplete, and suggests that the claim be amended to read “while moving forward together with the upper rear wing”. Claim 8 will be interpreted accordingly for prosecution in view of the prior art.
Likewise, Claim 10 also recites the limitations “from the rear end portion toward the front end portion”, which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 11 recites the limitation “when the lower guide pin is moved . . . to the front end portion”, which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Additionally, Claim 11 recites the limitation “while moving forward together”, which is indefinite for failing to clarify which components are moving together with the previously recited lower guide pin. The claim limitation appears incomplete, and the specification does not provide the required context for one of ordinary skill in the art to ascertain what components would be moving together with the lower guide pin when the upper rear wing moves forward. For the purposes of this rejection, the examiner interprets the claim limitation as being incomplete, and suggests that the claim be amended to read “while moving together with the lower rear wing”. Claim 11 will be interpreted accordingly for prosecution in view of the prior art. 
The term “in close contact therewith” in claims 12 and 13 is a relative term which renders the claim indefinite. What constitutes “close contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this rejection, the examiner interprets the claim limitation as meaning that the air duct and garnish are mated together such that the surfaces of the two components form a continuous surface over which air may flow.
Claims 2-6 and 9 are rejected by virtue of dependency on rejected independent Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo Nieto et al (US 20200376932 A1) in view of Burnell et al (US 5470276 A) and Moon et al (US 7399222 B2).
Regarding Claim 1, Araujo Nieto et al teaches an air vent device for a vehicle (Figure 1, air registers 30 in vehicle 10) comprising: 
an upper rear wing (Figure 3A, 72) and a lower rear wing (Figure 3A, 70) which are movably mounted to the upper portion and the lower portion within an air duct along the front-rear direction, respectively (Figure 3A, positioning of panels 70 and 72 along tracks 80 and 82 within duct interior 33); 
an upper air guide wing (Figure 3A, second side member 54 of frame assembly 50) and a lower air guide wing (Figure 3A, first side member 52 of frame assembly 50) which are rotatably mounted to the front end portions of the upper rear wing and the lower rear wing, respectively (Figure 3A, mechanical connection of 52 and 54 to panels 70 and 72 via linking hinges 92); 
Araujo Nieto et al does not teach a drive link device rotatably mounted to the side walls within the air duct while being connected to the rear end portions of the upper rear wing and the lower rear wing to linearly move the upper rear wing and the lower rear wing in different directions; and an actuator mounted to the outside of the air duct to provide the rotation power to the drive link device.
However, Burnell et al teaches a drive link device (Figure 3, linkage arm assembly 26) rotatably mounted to the side walls within an air duct (Figure 2, mounting of cam plate 40 to sidewall of outlet housing 20) while being connected to the rear end portions of the upper rear wing and the lower rear wing to linearly move the upper rear wing and the lower rear wing in different directions (actuation of directional vanes 14 in different directions exhibited in Figure 4); 
an actuator mounted to the outside of the air duct to provide the rotation power to the drive link device (actuator component disclosed in Column 3, lines 19-22).
In view of the teachings of Burnell et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper and lower rear wings and guide wings of Araujo Nieto et al to include a drive link device attached to the side walls of the air duct and connected to the rear wings to permit direct control over the guide wings.
Araujo Nieto et al, as modified by Burnell et al, does not explicitly teach an upper rail which is formed on the side wall within the air duct to guide the downward rotation of the upper air guide wing when the upper rear wing moves forward; and a lower rail formed on the side wall within the air duct to guide the upward rotation of the lower air guide wing when the lower rear wing moves forward.
However, Moon et al teaches a plurality of rails which are formed on the side wall within a ventilation unit (Figure 5, rails 41’) to guide the upward and downward rotation of a shutter member (Figure 5, auto-shutter 50’) when a connected driver (Figure 5, slider 63’) is translated upward or downward. 
In view of the teachings of Moon et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the side walls of the air duct of Araujo Nieto et al to include upper and lower rails for guiding the upper and lower guide wings to accommodate and better guide the movement of the guide wings.
Regarding Claim 4, Araujo nieto et al in view of Burnell et al and Moon et al teaches wherein an upper guide rail configured to support the forward and backward linear movement of the upper rear wing is formed on the upper side wall within the air duct (Araujo nieto et al Figure 3A, guide track 82 on the upper surface of duct 33, see also Paragraph 0020).
Regarding Claim 5, Araujo nieto et al in view of Burnell et al and Moon et al wherein a lower guide rail configured to support the forward and backward linear movement of the lower rear wing is formed on a lower side wall within the air duct (Araujo nieto et al Figure 3A, guide track 80 on the lower surface of duct 33, see also Paragraph 0020).
Regarding Claim 6, Araujo nieto et al in view of Burnell et al and Moon et al teaches wherein the upper rail is formed on the upper side wall within the air duct so that the side end portion of the upper air guide wing is coupled to be slidably moved (Moon et al Column 5, lines 24-26 discloses sliding motion of 51’ along rail Figure 5, 41’).
Regarding Claim 7, Araujo Nieto et al, as modified by Burnell et al, does not teach wherein the upper rail is formed of a rail structure in which the upper guide pin formed on the side end portion of the upper air guide wing is inserted to be slidably moved forward and backward, and is formed to have a downward tilted trajectory from the rear end portion toward the front end portion.
However, Moon et al teaches wherein a series of guide rails is formed of a rail structure (Figure 5, guide rails 41’) in which a plurality of guide pins (Figure 3, protrusions 51’) are formed on the side end portion of a shutter member (Figure 3, 50’), the pins are inserted to be slidably moved (guidance of protrusions 51’ disclosed in Column 5, lines 24-26), and formed to have a tilted trajectory from a lower portion to an upper portion (Figure 5, lateral extensions of rails 41a’ from vertical sections 41b’). 
In view of the teachings of Moon et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper vent wing assembly of Araujo Nieto et al in view of Burnell et al to include (Claim limitations) to (BENEFIT). 
Regarding Claim 8, Araujo nieto et al, as modified by Burnell et al and Moon et al wherein the upper air guide wing rotates downward when the upper guide pin is moved from the rear end portion of the upper rail to the front end portion thereof (Araujo nieto et al Figure 3B, motion of member 54, as modified by Moon et al Figure 5, rails 41’ configured to guide protrusions 51’) while moving forward together when the upper rear wing moves forward to guide the air discharged to the interior downward (Araujo nieto et al Figure 3B, motion of member 54 results in downward discharge of air).
Regarding Claim 9, Araujo nieto et al in view of Burnell et al and Moon et al teaches wherein the lower rail is formed on a lower side wall within the air duct so that the side end portion of the lower air guide wing is coupled to be slidably moved (Moon et al Column 5, lines 24-26 discloses sliding motion along rail Figure 5, 41’).
Regarding Claim 10, Araujo nieto et al, as modified by Burnell et al, does not teach wherein the lower rail is formed of a rail structure in which the lower guide pin formed on the side end portion of the lower air guide wing is inserted to be slidably moved forward and backward, and is formed to have an upward tilted trajectory from the rear end portion toward the front end portion.
However, Moon et al teaches wherein a series of guide rails is formed of a rail structure (Figure 5, guide rails 41’) in which a plurality of guide pins (Figure 3, protrusions 51’) are formed on the side end portion of a shutter member (Figure 3, 50’), the pins are inserted to be slidably moved (guidance of protrusions 51’ disclosed in Column 5, lines 24-26), and formed to have a tilted trajectory from a lower portion to an upper portion (Figure 5, lateral extensions of rails 41a’ from vertical sections 41b’). 
In view of the teachings of Moon et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the lower vent wing assembly of Araujo Nieto et al in view of Burnell et al to include (Claim limitations) to (BENEFIT). 
Regarding Claim 11, Araujo nieto et al, as modified by Burnell et al and Moon et al, teaches  wherein the lower air guide wing rotates upward when the lower guide pin is moved from the rear end portion of the lower rail to the front end portion (Araujo nieto et al Figure 3A, motion of member 52, as modified by Moon et al Figure 5, rails 41’ configured to guide protrusions 51’) while moving forward together when the lower rear wing moves forward to guide the air discharged to the interior upward (Araujo nieto et al Figure 3A, motion of member 52 results in upward discharge of air).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo Nieto et al in view of Burnell et al and Moon et al and in further view of Sakakibara (US 8109813 B2).
Regarding Claim 12, Araujo Nieto et al in view of Burnell et al and Moon et al does not explicitly teach wherein the upper end portion of the outlet of the air duct and a garnish being in close contact therewith are formed of a downward convex curved surface for a COANDA effect.
However, Sakakibara teaches wherein the upper end portion of the outlet of the air duct (Figure 3, upper portion of duct 12) and a garnish (Figures 1 and 3, outer surface of instrument panel 82) being in close contact therewith are formed of a downward convex curved surface for a COANDA effect (Figures 1 and 3, mating surfaces of 12 and 82 facilitate airflow along a created convex surface).
In view of the teachings of Sakaibara, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Araujo Nieto et al in view of Burnell et al and Moon et al to include (Claim limitations) to (BENEFIT). 
Regarding Claim 13, Araujo Nieto et al in view of Burnell et al and Moon et al does not explicitly teach wherein the lower end portion of the outlet of the air duct and a garnish being in close contact therewith are formed of a downward convex curved surface for a COANDA effect.
However, Sakakibara teaches wherein the lower end portion of the outlet of the air duct (Figure 3, lower portion of duct 12) and a garnish being in close contact therewith are formed of a downward convex curved surface for a COANDA effect (Figures 1 and 3, mating surfaces of 12 and 82 facilitate airflow along a created convex surface).
In view of the teachings of Sakaibara, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Araujo Nieto et al in view of Burnell et al and Moon et al to include (Claim limitations) to (BENEFIT). 
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the combination as applied to independent Claim 1, Araujo nieto et al in view of Burnell et al and Moon et al, teaches wherein the drive link device (Burnell et al Figure 3, linkage arm assembly 26) comprises: 
a first link which has a rotary shaft (Burnell et al Figure 3, assembly of cam plate 40 and positioning plate 54), which is connected to the actuator (actuator component disclosed in Burnell et al Column 3, lines 19-22), formed on one side center portion thereof (Burnell et al Figure 2, positioning of 40 and 54 at the side center of the outlet housing 20), 
a second link (Burnell et al Figure 3, linkage arm 28) coupled to the first link (Burnell et al Figure 3, mechanical coupling of 28 and 40) and 
a third link (Burnell et al Figure 3, linkage arm 30) coupled to the first link (Burnell et al Figure 3, mechanical coupling of 30 and 40).
The combined teachings of Araujo nieto et al in view of Burnell et al and Moon et al do not teach wherein the second link is provided as a structure in which a lower opening pocket into which the upper end portion of the first link is accessibly inserted is formed to be hinge-fastened to the rear end portion of the upper rear wing; and wherein the third link is provided as a structure in which an upper opening pocket into which the lower end portion of the first link is accessibly inserted is formed to be hinge-fastened to the rear end portion of the lower rear wing.
With regards to the structure and claim limitations not taught by the combined teachings of Araujo Nieto et al in view of Burnell et al and Moon et al, there is no reference or combination of references with which the combination as applied may be considered in view of that would render all of the limitations of the claim obvious to one of ordinary skill in the art before the effective time of filing. Moreover, the linkage arms taught by Burnell et al cannot be modified in a manner that is not found to teach away from the prior art, such that the upper and lower opening pockets are provided for accessibly inserting the first link. 
Claim 3 is deemed allowable by virtue of dependency on claim 2. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762